internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-102742-00 date date distributing controlled controlled busine sec_5 this letter is in response to a request dated date for a supplemental ruling with respect to a ruling letter dated date control number plr-109353-99 ltr the prior letter the prior letter concerned a proposed transaction under sec_355 and sec_368 the facts and representations set forth in the prior letter are hereby incorporated except as modified below for purposes of this supplemental ruling additional information with respect to this supplemental ruling was submitted in a letter dated date in your request you have indicated that contrary to the facts of the prior letter distributing will terminate its lifo election with respect to the busine sec_5 inventory to be transferred to controlled prior to such transfer and controlled following its receipt of the busine sec_5 inventory and other assets will not elect the lifo_method of valuing inventory you have requested a ruling concerning the effect of this modification on the prior letter plr-102742-00 based on the facts and information submitted we hold as follows the changes from the prior letter described above in regard to the lifo_method of valuing inventory will have no effect on any of the rulings contained in the prior letter except for rulings and insofar as they pertain to the busine sec_5 inventory to be transferred to controlled in addition ruling of the prior letter is modified to read as follows none of the assets received by controlled and controlled from distributing will be subject_to sec_1374 as amended by b of the tax_reform_act_of_1986 however distributing controlled and controlled continue to be subject_to the provisions of the former sec_1374 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours assistant chief_counsel corporate by ken cohen senior technical reviewer branch
